        Case 1:21-cv-00796-RP Document 8-5 Filed 09/15/21 Page 1 of 15
                   THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

____________________________________
                                    §
UNITED STATES OF AMERICA,           §
                                    §
                  Plaintiff,        §
v.                                  §
                                    §    Civil No. 1:21-cv-796
THE STATE OF TEXAS,                 §
                                    §
                  Defendant.        §




                               EXHIBIT 4
       Declaration of Melaney A. Linton in Support of
     Plaintiff's Motion for Temporary Restraining Order
                 and/or Preliminary Injunction
            Case 1:21-cv-00796-RP Document 8-5 Filed 09/15/21 Page 2 of 15




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                            Civil Action No. 1:21-cv-00796-RP

THE STATE OF TEXAS,

                       Defendant.

          DECLARATION OF MELANEY A. LINTON IN SUPPORT OF
   PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND/OR
                      PRELIMINARY INJUNCTION


I, Melaney A. Linton, declare as follows:

       1.       I am over the age of 18. I make this declaration based on personal knowledge of the

matters stated herein and on information known or reasonably available to my organization. If called

to do so, I am competent to testify as to the matters contained herein.

       2.       I am President and CEO of Planned Parenthood Gulf Coast, Inc. (“PPGC”). PPGC

is a Texas not-for-profit corporation headquartered in Houston. We operate six health centers in the

Houston Metropolitan area that provide a range of family planning services and other preventative

care, including physical exams, contraception and contraceptive counseling, screening for breast

cancer, screening and treatment for cervical cancer, screening and treatment for sexually transmitted

infections, pregnancy testing and counseling, and certain procedures, including biopsies and

colposcopies. In addition to those centers, PPGC has a facilities and services agreement with a

separate organization, Planned Parenthood Center for Choice, Inc. (“PPCFC”), which has licenses
             Case 1:21-cv-00796-RP Document 8-5 Filed 09/15/21 Page 3 of 15




that allow it to provide abortion services at two health centers, and of which I am also the President

and CEO. PPCFC is also a Texas not-for-profit corporation that is headquartered in Houston. It

operates a licensed ambulatory surgical center (“ASC”) in Houston and a licensed abortion facility in

Stafford. PPCFC and its predecessor organizations have provided abortion in Houston and

southeast Texas since 1973.

        3.       I am responsible for the management of these organizations and therefore am

familiar with our operations and finances, including the services we provide and the communities we

serve. In addition to PPGC, there are two other Planned Parenthood affiliates who provide health

care services in Texas. Due to the nature of our affiliation with Planned Parenthood Federation of

America, I am familiar with those affiliates’ operations as well, although they are independent

entities controlled by boards and management wholly separate from PPGC and PPCFC.

        4.       One of those affiliates, Planned Parenthood South Texas (“PPST”), is the parent

corporation of Planned Parenthood South Texas Surgical Center (“PPST Surgical Center”), both

not-for-profit corporations headquartered in San Antonio. PPST Surgical Center operates an ASC

licensed by the Texas Health and Human Services Commission (“HHSC”) and two HHSC-licensed

abortion facilities—all of which are located in San Antonio. Prior to S.B. 8, PPST Surgical Center

provided abortions, miscarriage management, and contraception at each of its three HHSC-licensed

facilities to the degree permitted by state law.

        5.       The other affiliate is Planned Parenthood of Greater Texas (“PPGT”). PPGT is a

Texas not-for-profit corporation headquartered in Dallas, and is the parent corporation to two

separate entities that provide reproductive health care services throughout central, east, north, and

west Texas. One of those entities, Planned Parenthood of Greater Texas Family Planning and




                                                   2
               Case 1:21-cv-00796-RP Document 8-5 Filed 09/15/21 Page 4 of 15




Preventative Health Services, provides a range of family planning and other health services at 18

health centers throughout its service areas. Those services include physical exams; contraception and

contraceptive counseling; clinical breast exams; HIV testing; pre-exposure prophylaxis (“PrEP”) and

post-exposure prophylaxis (“PEP”) HIV prevention; screening and prevention for cervical cancer;

testing       for certain   sexually transmitted    infections; pregnancy testing         and counseling;

gender-affirming hormone therapy; and certain procedures such as biopsies and colposcopies. The

other entity, Planned Parenthood of Greater Texas Surgical Health Services (“PPGTSHS”) provides

abortion, miscarriage management, and contraception at ASCs licensed by HHSC in Austin, Dallas,

and Fort Worth and HHSC-licensed abortion facilities in Waco, El Paso, and Lubbock, Texas.1

          6.       Taken together, these Planned Parenthood entities operate eleven of the

approximately two dozen facilities licensed by HHSC as either abortion facilities or as ASCs that

provide abortions in the state.

          7.       I submit this declaration in support of Plaintiff ’s Motion for a Temporary

Restraining Order and/or Preliminary Injunction. On September 1, 2021, Texas Senate Bill 8 (“S.B.

8” or the “Act”) took effect and banned the provision of abortion in Texas after embryonic cardiac

activity can be detected, which usually occurs by approximately 6 weeks of pregnancy—but can

occur days sooner—as measured from the first day of a patient’s last menstrual period (“LMP”). As

a result, Texas abortion providers have been legally prohibited from providing abortions after




          1
            Abortion services are temporarily unavailable in El Paso due to the COVID-19 pandemic,
and are currently unavailable in Lubbock due to a City ordinance banning abortion that is subject to
an ongoing legal challenge. Planned Parenthood of Greater Tex. Surgical Health Servs. v. City of Lubbock, No.
5:21-CV-114-H, 2021 WL 2385110 (N.D. Tex. June 1, 2021) (dismissing case for lack of jurisdiction),
mot. for reconsideration filed (June 29, 2021), ECF No. 52.

                                                     3
              Case 1:21-cv-00796-RP Document 8-5 Filed 09/15/21 Page 5 of 15




approximately 6 weeks of pregnancy since September 1, 2021, leaving the vast majority of people

seeking abortion services without access to care at our health centers, or indeed anywhere in Texas.

         8.       The Act has made it virtually impossible to access abortion in Texas because it bans

abortion at a point in pregnancy before many patients even realize they are pregnant. While some

patients have been able to pull together the resources to travel out of state for medical care, many

others cannot do so and are being forced to carry their pregnancy to term against their will or to

seek ways to end their pregnancies on their own.

                          Planned Parenthood Abortion Services in Texas

         9.       As noted above, prior to September 1, PPCFC, PPGTSHS, and PPST Surgical

Center provided abortion, as well as miscarriage management and contraception, to patients in

Texas.

         10.      Prior to S.B. 8 taking effect, PPCFC’s Houston ASC offered medication abortion

through 10 weeks LMP and procedural abortion through 21 weeks 6 days LMP; the Stafford

abortion facility offered medication abortion through 10 weeks LMP. Prior to August 2021, PPCFC

provided approximately between 400 and 500 abortions per month.

         11.      PPST Surgical Center offered medication abortion through 10 weeks LMP and

procedural abortion through 15 weeks 6 days LMP. Prior to August 2021, PPST Surgical Center

provided approximately between 200 and 300 abortions per month.

         12.      PPGTSHS’s Austin health center is licensed as an ASC and offered medication

abortion through 10 weeks LMP and procedural abortion through 21 weeks 6 days LMP; its Dallas

health center is licensed as an ASC and offered medication abortion through 10 weeks LMP and

procedural abortion through 18 weeks 6 days LMP; its Fort Worth health center is licensed as an




                                                   4
          Case 1:21-cv-00796-RP Document 8-5 Filed 09/15/21 Page 6 of 15




ASC and offered medication abortion through 10 weeks LMP and procedural abortion through 13

weeks 6 days LMP; and its Waco health center is licensed as an abortion facility and offered

medication abortion through 10 weeks LMP and procedural abortion through 15 weeks 6 days LMP.

        13.     While most patients obtain an abortion as soon as they are able, most patients are

nonetheless at least 6 weeks LMP into their pregnancy by the time they come in for an abortion. In

2019, approximately 92% of abortions that PPCFC provided were at 6 weeks LMP or later. This

means only 8% of 2019 PPCFC patients would have likely qualified for an abortion under the Act,

although for some, there may have been embryonic cardiac activity at the time of the abortion prior

to six weeks. In 2019, PPGTSHS performed 6,984 abortions, and approximately 93.4% were

performed at 6 weeks LMP or later. In 2019, approximately 90% of abortions PPST Surgical Center

provided were done at 6 weeks LMP or later.

        14.     Patients likely reach us at or after 6 weeks LMP because they do not learn they are

pregnant before that time. Even for someone with normal periods, 6 weeks LMP is only two weeks

after a missed period, and many patients (including young people and those on birth control) do not

have normal periods. And even after a patient learns that they are pregnant and decides they want to

terminate the pregnancy, arranging an appointment for an abortion may take some time. Even

assuming an appointment is available at a health center that is accessible to a patient, they need to

come in for at least two visits (due to a different Texas law), and have to take time off work, arrange

child care, and deal with other logistical issues that can result in some delay. For our patients living in

poverty and/or without insurance, which is most, travel-related and financial barriers also help

explain why the vast majority of our patients do not—and realistically could not—obtain abortions

before 6 weeks LMP.




                                                    5
          Case 1:21-cv-00796-RP Document 8-5 Filed 09/15/21 Page 7 of 15




        15.     The near impossibility of obtaining an abortion within the time permitted by the Act

is all the more clear for our minor patients. Minor patients without a history of pregnancy may be

less likely to recognize early symptoms of pregnancy than older patients who have been pregnant

before. In addition, some of these patients cannot obtain written parental authorization for an

abortion as required by state law and must obtain a court order permitting them to receive care. Tex.

Fam. Code §§ 33.001–33.014. A court may take up to five business days to rule on a patient’s

petition to bypass the state’s parental-consent law for abortions, id. § 33.003, not including any time

that may be necessary for a minor patient to appeal an unfavorable decision. That process cannot

realistically happen before a patient’s pregnancy reaches 6 weeks LMP.

                                  Effects of S.B. 8’s Abortion Ban

        16.     Since S.B. 8 took effect on September 1, exactly what we feared would happen has

come to pass.

        17.     S.B. 8 exposes PPCFC, PPGTSHS, and PPST Surgical Center, as well as their

doctors, nurses, and other staff members, to substantial liability for providing or assisting an

abortion prohibited by the law and requires courts to enjoin violations. The risk of civil liability,

damages, and certain cost of litigation if a provider offers abortion in violation of S.B. 8 (as well as

the possibility of a court order stopping the provider from providing abortions) means that none of

the Planned Parenthood providers—and, to my knowledge, no other abortion provider in

Texas—has offered services after embryonic cardiac activity is detected since September 1.

        18.     Given the strong anti-abortion sentiments held by some Texans and others outside

of Texas, I am certain that lawsuits under S.B. 8 would be filed against us if we were to provide

abortions in violation of S.B. 8. Indeed, opponents of abortion rights have subjected us to




                                                   6
         Case 1:21-cv-00796-RP Document 8-5 Filed 09/15/21 Page 8 of 15




harassment and false complaints in the past, even when we have complied fully with our legal

obligations. We nearly always have protestors outside our health centers, monitoring who enters and

exits the building. They have made complaints to government officials based on completely

unfounded allegations. By way of example, a few years ago, a protestor called local law enforcement

falsely alleging that we had performed an abortion after the state’s legal gestational age limit, which

at the time was 21 weeks and 6 days LMP (but is now around 6 weeks LMP under S.B. 8).

Authorities then opened a criminal homicide investigation, which included grand jury proceedings.

Although the investigation was ultimately completed with no findings of any wrongdoing (because,

of course, we did not do what the protestor alleged we did), we nevertheless had to divert time and

resources to comply with the baseless investigation.

       19.      As another example, after a secretly recorded video alleging that we participated in

unlawful tissue donation practices appeared online, we were investigated by multiple federal, state,

and local government officials. No government entity has found us guilty of any crime and the

allegations have been widely discredited; in fact, a Houston grand jury cleared us, and instead,

indicted the filmmakers (though those charges were dismissed on procedural grounds).

Nevertheless, the resulting investigations were very distressing for staff and costly to the

organization.

       20.      The costs of defending against what could be a flood of lawsuits in every county in

Texas would be impossible for abortion providers to absorb, even if they were to win each case.

       21.      Because of the real possibility that PPST Surgical Center and its physicians and staff

will be sued for providing any abortions, and be forced to defend against these meritless lawsuits, it

has suspended all abortion services as of September 1.




                                                  7
          Case 1:21-cv-00796-RP Document 8-5 Filed 09/15/21 Page 9 of 15




        22.     Both PPCFC and PPGTSHS are offering abortion services in compliance with S.B.

8. That means that when a patient calls PPCFC, they are informed that if they are unsure of the date

of their last menstrual period or if they believe they might have a gestational age of 6 weeks LMP or

less, they can come in for an ultrasound appointment to date the pregnancy and check for

embryonic cardiac activity. Under Texas law, most patients must come to the health center to receive

a state-mandated ultrasound and information from the same physician who is to perform the

abortion at least 24 hours before the procedure. Tex. Health & Safety Code § 171.012.

        23.     PPCFC call centers also inform patients that if there is embryonic cardiac activity,

they will have to seek abortion out of state, and so if they think the pregnancy is greater than six

weeks LMP, they may come in for an ultrasound to help them determine the gestational age of their

pregnancy, but we will not be able to perform their abortion. Explaining the new law to people and

the fact that it means we cannot provide them an abortion, and then helping them navigate a way to

get out of state and get to another provider, means that calls with patients are taking twice as long as

they used to. As a result, our hold times have increased significantly, which in turn makes it harder

for us to reach and schedule those people who may still be eligible for an abortion but have a short

window to get in for an appointment before they are banned.

        24.     Currently, for patients who do come in for an ultrasound appointment, the

pregnancy is dated and we check for embryonic cardiac activity. If there is cardiac activity, the only

option for that patient is to be referred out of state for the abortion, which we have had to do for

the vast majority of patients. In the event that there is no embryonic cardiac activity, the patient is

scheduled for a second appointment, which must be at least 24 hours later per Texas law.




                                                   8
           Case 1:21-cv-00796-RP Document 8-5 Filed 09/15/21 Page 10 of 15




          25.   From 9/1/21 to 9/10/21 PPCFC performed 123 ultrasounds at the patient’s (day 1)

ultrasound appointment (which, again, for most patients, must occur at least 24 hours before the

abortion procedure per Texas law). We had 63 patients scheduled to have abortions from 9/2/21 to

9/11/21. But because some patients had embryonic cardiac activity by the time they returned, from

9/2/21 to 9/11/21, we were only able to perform abortions for 52 patients.

          26.   Overall, the number of patients that PPCFC has been able to provide abortions to

has dropped dramatically. To put these numbers in perspective, before S.B. 8 took effect, we

performed, on average, 25 abortions per day. And in the week before S.B. 8 took effect, from

8/25/21–8/31/21, we provided 205 abortions (of which 184 were for people who live in Texas).

          27.   Unfortunately, we have had to inform some patients at their second visit that they

were barred under S.B. 8 from having an abortion. At their first visit, there was no embryonic

cardiac activity on the ultrasound, but when they came back the next day after the state-mandated

waiting period, there was embryonic cardiac activity and we were not able to provide the abortion.

This means patients can lose their ability to access abortion in Texas literally overnight. As a result,

our physicians have to caution patients that even though cardiac activity is not shown at the

ultrasound appointment, it could occur on the day of the abortion, which causes patients significant

stress.

          28.   Another patient was found to be about five weeks pregnant without embryonic

cardiac activity, so she could have qualified for an abortion, but at the same visit, she also learned she

had COVID-19. By the time she would finish the mandatory quarantine, she would be too far along

in her pregnancy to get an abortion in Texas.




                                                    9
         Case 1:21-cv-00796-RP Document 8-5 Filed 09/15/21 Page 11 of 15




        29.     We have also had patients where embryonic cardiac activity was shown days earlier

than 6 weeks LMP. It’s difficult to explain to these patients that although this typically doesn’t occur

until 6 weeks LMP, their pregnancy is showing embryonic cardiac activity sooner and therefore they

cannot have an abortion. These patients are incredibly frustrated because they feel like they did

everything “right” under the law by trying to get to the abortion clinic as soon as possible, but they

still are being blocked from having an abortion. As a result, our physicians explain to patients that

S.B. 8 is effectively a near total ban on abortion.

        30.     As we anticipated, the law is having a particularly burdensome effect on minors who

need a judicial bypass. We have already seen minors who do not show embryonic cardiac activity at

their initial ultrasound appointment, but will inevitably show cardiac activity by the time that they

come back for the abortion because it will take them days to get a judicial bypass. These patients are

so desperate, and we are worried that they will do something unsafe because the only alternative for

them to get an abortion is to go out of state, which is incredibly difficult for a minor to do on their

own. It is also our experience that some minors seeking a judicial bypass do so because they cannot

tell their parents about their pregnancy and abortion decision for fear of violence. We worry S.B. 8

will force them into a dangerous situation.

        31.     We have also had to turn away other patients in particularly distressing situations,

including patients who are experiencing sexual assault and patients who are homeless.

        32.     Of course, none of this data captures the likely many patients who have seen the

news and have learned about S.B. 8 becoming law and just do not call.

        33.     Obviously, this has been extremely hard on our patients who are trying to make

personal, private decisions about their families and their lives, and who now must travel hundreds




                                                      10
          Case 1:21-cv-00796-RP Document 8-5 Filed 09/15/21 Page 12 of 15




(and perhaps thousands) of miles to access care that we would otherwise be able to provide safely

and in their own communities. Even for those patients with the means to get out of state, travel will

delay patients in obtaining care, which may push them into a later, more expensive abortion that

carries greater risks.

        34.      For many, due to their incomes, their work and family situations, their immigration

status, and other reasons, travel out of state is just not a feasible option and they are now left with

nowhere to turn. We have already had a woman who came to one of our health centers reporting

that because she had no money or resources, she said she had turned to the internet where she

found some “abortion tea.” She took it, and it didn’t work. The ultrasound showed embryonic

cardiac activity, and so we had to tell her that her only option was to try and travel out of state.

        35.      In addition to these devastating effects of S.B. 8 on our patients, the past 10 days

have been nothing short of agonizing for our staff. No one should be forced to risk overwhelming

costs of litigation and crushing penalties to provide safe and common health care. No one should be

subject to state-directed harassment for caring for patients in need.

        36.      Abortion providers deal with relentless harassment from abortion opponents,

including as they come into work each day, which has increased since S.B. 8 took effect. For

example, Texas Right to Life (“TRTL”) launched a “whistleblower” website to recruit S.B. 8

claimants, as well as “informants” to support S.B. 8 enforcement suits by providing information

about abortion providers’ and support networks’ perceived violations. Though the website, which

could previously be found at www.prolifewhistleblower.com, is currently down, TRTL has expressed

its intention to quickly restore it.2 The website stated that “[a]ny abortion performed in violation of


2
 BeLynn Hollers, Texas Right to Life Says It Plans to Restart Abortion Whistleblower Webiste, Dallas
Morning News (Sept. 9, 2021), https://www.dallasnews.com/news/2021/09/09/texas-right-to-life-

                                                   11
         Case 1:21-cv-00796-RP Document 8-5 Filed 09/15/21 Page 13 of 15




the Texas Heartbeat Act is a criminal offense, and any individual or entity that aids or abets an

abortion on a child with a detectable heartbeat in Texas is violating the law as well.” It further

provided that “[TRTL] will ensure that these lawbreakers are held accountable for their actions” and

invited visitors to “[j]oin the Team of Pro-Lifers working to enforce” S.B. 8 and “[s]end an

anonymous tip or information about potential violations” of the Act. Recruits who clicked on the

button inviting them to become a “team member” by submitting contact information were asked:

“How are you interested in enforcing the Texas Heartbeat Act?” with response options of

“Litigating,” “Plaintiff,” “Data Collection,” and “Other” and they were also asked to provide the

“best time for a TRTL team member to call you to talk about enforcing” S.B. 8. Individuals who

selected the option to send an anonymous tip were asked to provide “as much detail as possible” on

“how [they thought] the law ha[d] been violated,” as well as “how [they] obtain[ed] this evidence”

and the “Clinic or Doctor this evidence relate[d] to.”

        37.     Our staff have also had to endure protestors trespassing; conducting drone

surveillance; blocking roads, driveways, and entrances; yelling at staff and patients; using illegal

sound amplification; video recording staff, staff vehicles, and license plates, as well as surreptitiously

recording inside the health center; trying to follow staff home; and more. On the first day S.B. 8

went into effect, we had to call the police because a protestor was blocking the driveway with his

vehicle. He came back the next day, and even had a porta-potty delivered. The next day, someone

trespassed on the property and vandalized a few of our signs. We are also aware that someone

created a forum on Reddit where numerous individuals posted discussions on how they could be

bounty hunters under S.B. 8 and turn doctors into the police, which has since been taken down.




says-it-plans-to-restart-abortion-whistleblower-website-tomorrow/.

                                                   12
         Case 1:21-cv-00796-RP Document 8-5 Filed 09/15/21 Page 14 of 15




One of our physicians who has been in the news talking about the Texas law has personally received

messages calling him a murderer and saying that he should be killed. As a result, we have had to

expend more resources ensuring our health centers and staff and patients remain safe.

        38.     Despite the harassment, our dedicated staff return to work because they are

committed to Planned Parenthood’s mission of providing comprehensive reproductive health care

services. They have devoted their lives and careers to serving and advocating for their patients. And

now S.B. 8 has prevented them from fulfilling our mission. Our physicians will do anything, as long

as it is safe and legal, to help patients get access to care. In fact, one of our providers at PPCFC is

setting up an arrangement to provide services at a different provider in a neighboring state in order

to try to help ease, to some degree, the situation there due to an influx of Texas patients. And given

the shortage of abortion providers, it is not unusual for abortion providers to provide care at

multiple locations, including in several states. I know that prior to S.B. 8, there was a physician who

routinely flew from New England to San Antonio to provide care at PPST Surgical Center.

        39.     If we are not able to resume providing abortion services soon, I am worried about

our ability to retain staff. Even before S.B. 8 took effect, the Act was already taking a negative toll on

our ability to recruit new staff. PPCFC has already had two prospective staff members decline job

offers specifically because of fear of S.B. 8.

        40.     In addition, both practically and emotionally, abortion providers and their staff are

now barely hanging on due to S.B. 8. Our staff are doing all they can to help patients navigate this

awful law, including working long hours to get patients in as quickly as possible for their

appointments. They are doing their best to provide as many ultrasounds on a daily basis as they can

in order to catch those few patients where cardiac activity will not be detected, but there are only so




                                                   13
         Case 1:21-cv-00796-RP Document 8-5 Filed 09/15/21 Page 15 of 15




many working hours in a day and our staff are still dedicated to providing high-quality care. This

experience has also been traumatic for our physicians and staff as they must tell patient after patient

that they cannot care for them, despite that, medically, they should be able to and, indeed, went

through significant medical training to provide the very medical care that their patients are asking

them to provide and are entitled to receive. They are essentially being forced to inflict trauma on

their patients.

        41.       Every day that S.B. 8 is in effect, our patients are in jeopardy. Draconian laws like S.B.

8 do not stop people from needing abortions, and they don’t stop abortions from happening—by

eliminating safe and legal options, they only force abortion care underground with potentially

devastating consequences. This cruel and dangerous law is causing irreparable harm to our patients

and the communities we serve.

        42.       In short, both for the abortion providers in Texas and tens of thousands of patients

who are being denied access to critical health care and whose health, safety, and lives are in jeopardy,

it is critical that the court grants the relief sought by the U.S. Government in order to restore our

patients’ access to safe, legal abortion as soon as possible.



        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.



        Dated: September 13, 2021

                                                          /s/ Melaney A. Linton

                                                          Melaney A. Linton




                                                     14
